DETAILED ACTION
           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1 and 9 and cancelled Claims 2 and 10 in the response filed on 11/13/2020.  
Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in which Claim 8 is dependent from, recites the powder having a mean value of 5 µm or more and 9 µm or less (i.e. d50%).  Claim 8 recites the powder having a particle size d50% of more than 10.7 µm.  It is unclear how a powder is able to achieve both mean (d50%) values.  
Further clarification and/or correction is required in the next response. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100289609 (“Liao et al.”), in view of US Pub. No. 20010016977 (“Moro et al.”), and in view of US Pub. No. 20140240077 (“Otsuka et al.”).
With regards to Claim 1, Liao et al. teaches a dust core comprising a powder (112 and/or 114) of a soft magnetic composition (Abstract and [0049]).  Liao teaches its powder has a minimum length value of 5 µm or less and a mean length of 10 µm or less (Abstract, Fig. 1, [0013], and [0047]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

Moro et al. teaches a dust core comprising a powder of a soft magnetic composition, wherein the powder has a roundness of 0.5 or less ([0098] and [0101]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize Liao et al.’s powder (112 and/or 114) to have a mean roundness of 0.2 to 0.4 to obtain satisfactory DC characteristics in the dust core [0098]. 
	Otsuka et al. teaches a dust core comprising a powder of a soft magnetic composition, wherein the particle size distribution of the powder is preferably as narrow as possible.  Specifically, with an average particle diameter of 3 µm or more and 100 µm or less, the maximum particle diameter is preferably 150 µm or less ([0221] and [0224]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Liao et al.’s maximum length have a maximum value of 100 µm or less in order to lower eddy current loss in the dust core.  

With regards to Claim 9, Liao et al. teaches a dust core comprising a powder of a soft magnetic composition, wherein the powder includes a mixture of two powders (112 and 114) (Abstract, Fig. 1, [0049]).  Liao teaches its powder has a minimum length value of 5 µm or less and a mean length of 10 µm or less (Abstract, Fig. 1, [0013], and [0047]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
While it appears that Liao et al.’s powders has a roundness (Fig. 1), Liao et al. does not explicitly teach its powder includes a pulverized powder and a spherical powder, the pulverized 
Moro et al. teaches a dust core comprising a powder of a soft magnetic composition comprising spherical particles (high roundness) and particles having a roundness of 0.5 or less ([0098], [0100], and [0101]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the claimed structures in Liao et al.’s powder in order to obtain satisfactory DC characteristics in the dust core [0098]. 
Otsuka et al. teaches a dust core comprising a powder of a soft magnetic composition, wherein the particle size distribution of the powder is preferably as narrow as possible.  Specifically, with an average particle diameter of 3 µm or more and 100 µm or less, the maximum particle diameter is preferably 150 µm or less ([0221] and [0224]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Liao et al.’s maximum length have a maximum value of 100 µm or less in order to lower eddy current loss in the dust core.  

With regards to Claims 3 and 11, Liao et al. teaches the powder includes a first powder that has a particle size of more than 32 µm, and that is 30 weight % or less of the powder ([0047]-[0049]). 

With regards to Claims 4 and 12, Liao et al. teaches the powder includes a second powder that has a particle size of 32 µm or less, and that is 70 weight% or more of the powder ([0047]-[0049]). 

With regards to Claims 5, 6, 13, and 14, Liao et al. teaches its first and second powders comprise a metal or metal alloy [0049].  Therefore, Liao et al. teaches its first and second powders do not contain oxygen.  

With regards to Claim 8, Liao et al. teaches the powder has a particle size d50% of more than 10.7 µm [0048]. 

With regards to Claim 16, Liao et al. teaches a second powder that has a particle size of 32 µm or less is absent, and which includes a first powder that has a particle size of more than 32 µm and the spherical powder, the spherical powder having a particle size of 32 µm or less (Fig. 1 and [0047]-[0049]).  Examiner further notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 17, Liao et al. teaches a first powder that has a particle size of more than 32 µm is absent, and which includes a second powder that has a particle size of 32 µm or less and the spherical powder, the spherical powder having a particle size of more than 32 µm (Fig. 1 and [0047]-[0049]).  Examiner further notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

With regards to Claim 18, Liao et al. teaches the powder (114) has a particle-size cumulative distribution d50% of 9 µm or less [0047]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100289609 (“Liao et al.”), in view of US Pub. No. 20010016977 (“Moro et al.”), and in view of US Pub. No. 20140240077 (“Otsuka et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20150028983 (“Ryu et al.”).
Liao et al. teaches a dust core as set forth above.  
Liao et al. does not teach its dust core having a porosity of 30% or less. 
However, Ryu et al. teaches a dust core having a porosity of 20% or less [0021].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a low porosity as claimed in Liao et al.’s dust core in order to secure sufficient density and improve permeability [0010]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100289609 (“Liao et al.”), in view of US Pub. No. 20010016977 (“Moro et al.”), and in view of US Pub. No. 20140240077 (“Otsuka et al.”) as applied to Claim 9 above, and further in view of US Pub. No. 20120048063 (“Maetani et al.”).
Liao et al. does not teach the first powder has a surface with an insulating film of 10 nm or more. 
However, Maetani et al. teaches a dust core, wherein an insulating film of 10 nm or more is provided on its soft magnetic powder ([0093] and [0101]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate an insulating layer on Liao et al.’s first powder in order to obtain a dust core with a high magnetic flux density [0101]. 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20100289609 (“Liao et al.”), in view of US Pub. No. 20010016977 (“Moro et al.”), and in  as applied to Claim 1 above, and further in view of US Pub. No. 20070258842 (“Lu et al.”). 
Liao et al. teaches a dust core comprising a powder of a soft magnetic composition as set forth above. 
Liao et al. does not teach its soft magnetic composition having the claimed total oxygen content. 
However, Lu et al. teaches a dust core comprising a soft magnetic alloy, wherein the alloy will inevitably contain a small amount of O and other impurities in an amount of no more than 0.5 weight % ([0006], [0007], [0039], and [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Liao et al.’s first and/or second powder have a total oxygen content of no more than 0.5 weight % as it is recognized as an inevitable impurity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785